Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on April 14, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Status of Claims
Amendment of claim 32 is acknowledged.
Claim 32 is currently pending and are the subject of this office action.
Claim 32 is presently under examination.

Priority
	This application is a continuation of International Application No. PCT/US2020/014250, filed January 20, 2020, which claims priority as a continuation-in part of U.S. Patent Application 16/253,515, filed January 22, 2019.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.








Claim Rejections - 35 USC § 112 (Modified Rejection).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 32 recites: “monitoring the patient for signs and/or symptoms of dichlorphenamide toxicity, including exposure-related adverse reactions, that occur as a result of coadministration of the dichlorphenamide with the OAT1 inhibitor (diclofenac)”.
However, the specification does not disclose which ones are the toxic effects, including exposure-related adverse reactions that occur as a result of coadministration of the dichlorphenamide with diclofenac.  The prior art teaches the side effects of dichlorphenamide (see KEYEVIS™ Prescribing Information (August 2015)) or the side effects of diclofenac (see VOLTAREN® Prescribing Information by NOVARTIS (June 2015)), however, neither the prior art nor the specification can identify which are the signs of dichlorphenamide toxicity, including exposure-related adverse reactions, that occur as a result of the coadministration of dichlorphenamide with diclofenac.   For example, are those side effects: hypertension, vomiting, diarrhea, fever, or something else?  Without any direction from the specification or the prior art, the skilled in the art will not know which ones are the dichlorphenamide toxic effects, including exposure-related adverse reactions, that occur as a result of coadministration of the dichlorphenamide with diclofenac.
The specification teaches some exposure-related adverse reactions in general (see for example instant paragraphs [0114] and [0115] of the original specification as filed, NOT the PgPub US 2021/0100760), but none specific to the dichlorphenamide-diclofenac interaction.  As such, the skilled in the art will not know what to monitor for, since there is no teaching in the prior art nor in the instant specification which exposure-related adverse interactions occur as a result of the coadministration of dichlorphenamide with the specific OAT1 inhibitor diclofenac.
The metes and bounds of the claim are not clearly defined.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

NOTE: the specification paragraphs that Applicant is referring to correspond to PgPub US 2021/0100760, not to the specification as filed.	
Applicant argues that:
Notably, the Examiner admits that the “prior art [2015 Keveyis Prescribing Information] teaches the side effects of dichlorphenamide.” /d. at 3-4. Thus, the skilled artisan would have known what side effects indicate signs and/or symptoms of toxic effects of dichlorphenamide. Applicant discovered that dichlorphenamide is a substrate of the OAT1 transporter, and thus, may cause clinically significant drug interactions if co-administered with an OAT1 inhibitor, e.g., diclofenac, resulting in increased systemic exposure of the dichlorphenamide as a result of that coadministration. See specification as-filed at, e.g., FJ [0005], [0076]-[0082], [0085]-[0089], [0130], [0141]-[0145]. And paragraphs [0141]-[0143] of the present specification inform the skilled artisan of the signs and/or symptoms to expect and monitor for. In view of the guidance in the present specification, those skilled in the art would fully appreciate that if a patient taking dichlorphenamide who was not exhibiting those signs and/or symptoms, began to do so after coadministration with diclofenac, it would be readily apparent which signs and/or symptoms of toxicity were due to the coadministration of dichlorphenamide with diclofenac. After all, the skilled artisan, especially in the medical field, is not an automaton. KSR Int’ Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007).
Examiner’s response:
First, it is true that: 
“the Examiner admits that the “prior art [2015 Keveyis Prescribing Information] teaches the side effects of dichlorphenamide.” Id. at 3-4. Thus, the skilled artisan would have known what side effects indicate signs and/or symptoms of toxic effects of dichlorphenamide”, but this is not the point, the point is: which ones are the toxic effects, including exposure-related adverse reactions, that occur as a result of coadministration of the dichlorphenamide with diclofenac, not the toxic side effects of dichlorphenamide by itself.
Second, none of the above paragraphs recites explicitly or implicitly any toxic side effect, including exposure-related adverse reactions, that occur as a result of coadministration of the dichlorphenamide with diclofenac.  The above paragraphs mentioned by Applicant discuss some generalities regarding some toxic side effects, including exposure-related adverse reactions, that might occur with OAT1 inhibitors in general, but not specifically with diclofenac. 
As such, the skilled in the art will not know what to monitor for, since there is no teaching in the prior art nor in the instant specification which exposure-related adverse interactions occur as a result of the coadministration of dichlorphenamide with the specific OAT1 inhibitor diclofenac.



Claim Rejections - 35 USC § 112 (Modified Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection. 

Claim 32 states: “monitoring the patient for signs and/or symptoms of dichlorphenamide toxicity, including exposure-related adverse reactions, that occur as a result of coadministration of dichlorphenamide with the OAT1 inhibitor (diclofenac)”.
Although the specification discloses “monitoring the patients for signs and/or symptoms of dichlorphenamide toxicity”, the specification is silent regarding: “signs and/or symptoms of dichlorphenamide toxicity that occur as a result of coadministration of dichlorphenamide with diclofenac”. 

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
First, “side effects indicate signs and/or symptoms of dichlorphenamide toxicity” is not the same as “side effects indicate signs and/or symptoms of dichlorphenamide toxicity that occur as a result of coadministration of dichlorphenamide with diclofenac”.   In the first case, Applicant is referring to the toxic/side effects of dichlorphenamide alone, which are well known and disclosed in the prior art.  In the second case, Applicant is referring to the side effects caused by the interaction of dichlorphenamide and diclofenac.  
Second, there is nowhere in the specification where the applicant teaches or suggests:
“monitoring the patient for signs and/or symptoms of dichlorphenamide toxicity, including exposure-related adverse reactions, that occur as a result of coadministration of dichlorphenamide with the OAT1 inhibitor (diclofenac)”.  
For example, paragraph [0008] states: “monitoring the subject for signs and/or symptoms of toxicity associated with the dichlorphenamide, or a pharmaceutically acceptable salt thereof”.  It does not state, nor it suggests: ”monitoring the patient for signs and/or symptoms of dichlorphenamide toxicity, including exposure-related adverse reactions, that occur as a result of coadministration of dichlorphenamide with the OAT1 inhibitor (diclofenac)”. 
 

Claim Rejections - 35 USC § 103 (Modified Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEYEVIS™ Prescribing Information (August 2015) and VOLTAREN® Prescribing Information by NOVARTIS (June 2015).

For claims 32 the KEYEVIS™ prescribing information, teaches a method of treating primary hyperkalemic periodic paralysis comprising the administration of a therapeutically effective amount of dichlorphenamide to subjects in need thereof.
The KEYEVIS™ prescribing information teaches a therapeutically effective dose of 50 mg once or twice a day with a maximum recommended dose of 200 mg per day (see under Dosage and Administration).
Further, the KEYEVIS™ prescribing information teaches that dichlorphenamide is associated with various side effects like: hypersensitivity, anaphylaxis, idiosyncratic reactions, hypokalemia, metabolic acidosis and falls, as such the authors recommend in some cases to monitor the subjects for these symptoms and if necessary reducing the dose or discontinue the administration of dichlorphenamide (see section 5.1).

The KEYEVIS™ prescribing information does not teach that the subjects are being or are going to be administered the OAT1 inhibitor diclofenac.  However, the VOLTAREN® Prescribing Information teaches a method of treating osteoarthritis comprising the administration of diclofenac (see VOLTAREN® Prescribing Information by NOVARTIS (June 2015), under Indications and Usage on pages 5-6).  The VOLTAREN® Prescribing Information further teaches monitoring patients for toxic side effects (see for example page 5 under Advanced Renal Disease, see also page 6 under Hepatic effects)) 

Before the effective filing date, it would have been prima facie obvious for the skilled in the art to administer to a subject suffering from both: primary hyperkalemic periodic paralysis and osteoarthritis, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and diclofenac (for the treatment of osteoarthritis). 
 It will be further obvious to monitor the patient for signs and/or symptoms of toxicity caused by dichlorphenamide as described by the KEYEVIS™ prescribing information or by diclofenac as described by VOLTAREN® Prescribing Information, or to monitor for any toxic side effect, even for those that are not disclosed in the above prescriptions, since monitoring for side effects is routine practice in the art of treating patients that are being administered one or more drugs, and if necessary adjust (i.e. reduce) the amount of any of the drug being administered including dichlorphenamide in order to decrease the symptoms of toxicity in the patient being treated.

The prior art is silent regarding: “monitoring the patient for signs and/or symptoms of dichlorphenamide toxicity, including exposure-related adverse reactions, that occur as a result of coadministration of dichlorphenamide with the OAT1 inhibitor (diclofenac)”.  However, as stated above, the KEYEVIS™ prescribing information teaches to monitor for dichlorphenamide toxicity symptoms (see above) and VOLTAREN® Prescribing Information teaches to monitor for diclofenac toxic side effects (see above) and in general MDs will monitor for any side effect, regardless of its origin or cause.  As such the skilled in the art will be motivated to monitor for: the toxic side effects of dichlorphenamide and the toxic side effects of diclofenac or any other toxic side effect.  Even though the prior art does not explicitly teach “dichlorphenamide toxicity, including exposure-related adverse reactions, that occurs as a result of coadministration of the dichlorphenamide with diclofenac”, the fact is that by monitoring the toxic side effects of dichlorphenamide and diclofenac or any other toxic side effect, basically the skilled in the art will be monitoring for any side effects, regardless of what is causing it. So regardless of whether the “toxic effects that occur a result of co-administering dichlorphenamide and diclofenac, or not”, the skilled in the art by being motivated to monitor any side effects (regardless of its origin), the skilled in the art will naturally or inevitably be monitoring all toxic side effects (the ones caused by dichlorphenamide, the ones caused by diclofenac and the eventual ones caused by the coadministration of dichlorphenamide and diclofenac), even though, admittedly, the skilled in the art might not know the real origin, or cause of the toxic side effect.
In summary, the skilled in the art, when administering one or more drugs, will be always motivated to monitor for all toxic side effects, regardless of its origin (the ones caused by dichlorphenamide, the ones caused by diclofenac and any other side effect which encompasses the eventual ones caused by the coadministration of dichlorphenamide and diclofenac (see 112(b) above), since monitoring for side effects when administering one or more drugs is routine practice.  So, the skilled in the art by monitoring any side effects, will eventually be monitoring the eventual toxic side effects of dichlorphenamide caused by the coadministration of dichlorphenamide and diclofenac (see 112(b) above), even if the skilled in the art might not be aware of the origin or cause of the specific side effect.

All this will result in the practice of claim 32 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
First, the prior art makes obvious all the structural steps of the instant claim:
1- administering dichlorphenamide to treat primary hyperkalemic periodic paralysis at an initial dose of 50 mg once or twice daily,
2- co-administering diclofenac to a patient (also suffering from osteoarthritis), and 
3- monitoring for toxic side effects (any toxic side effects)
When the skilled in the art (a MD) monitors for side effects, he or she might not know, where and how those side effects originated, either from one drug, or from the other, or from interactions between these drugs.  Most patients are being administered more than one drug at a time, and not all possible interactions are known, however, if such interaction might occur (despite not knowing the cause) the skilled in the art will be able to detect them (i.e. monitor them) and then either stop treatment or discontinue one drug or the other, or reduce the amounts administered of one or both drugs.
The claim does not say to monitor for a specific side effect like for example: hypertension, headaches, vomiting, nausea, fever, etc. The claim states to monitor for toxic side effects that occur as a result of co-administration of the dichlorphenamide with the OAT1 inhibitor diclofenac, without specifying what those toxic side effects are (see 112(b) above)  
Let’s assume for the moment that one of those side effects (cause by the interaction of dichlorphenamide and diclofenac) is fever, and let’s assume that neither the dichlorphenamide prescription not the diclofenac prescription lists fever as one of the side effects, so fever is clearly a side effect that occurs as a result of the co-administration of dichlorphenamide with diclofenac.  The skilled in the art (a MD) by monitoring any side effect of the patient being treated with dichlorphenamide and diclofenac, will notice that the patient has fever (i.e. monitoring for fever) and will immediately either: stop administration of both drugs, or stop the administration of one drug, or decrease the amount administered of one or both drugs, regardless of whether  the skilled in the art knows what caused the fever or not and even if none of the KEVEYIS or VOLTAREN prescriptions lists fever as one of their side effects.
The end result is the same, it will be reasonable for the skilled in the art to reduce the amount of dichlorphenamide (and/or diclofenac), thus resulting in the practice of claim 32 with a reasonable expectation of success.

Applicant is assuming that by monitoring for side effects “that occur as a result of co-administration of dichlorphenamide and diclofenac”, that the skilled in the art is doing something different, that if the skilled in the art was not aware of the side effects “that occur as a result of co-administration of dichlorphenamide and diclofenac”, will not be able to monitor for toxic side effects, which is not correct.  When the skilled in the art (a MD) monitors for side effects, it monitors not only for the most common side effects known for dichlorphenamide and diclofenac, but any other side effect.  If, in the above example, the patient shows fever, the MD will be able to monitor it, even if he/she does not know that fever is caused by the co-administration of dichlorphenamide and diclofenac.



Conclusion
No claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
May 6, 2022.